Case 2:17-cr-20274-BAF-DRG
              Case: 19-1015 Document:
                            ECF No. 404
                                      32-1filedFiled:
                                                05/01/19
                                                      05/01/2019
                                                           PageID.3247
                                                                  Page: 1Page 1 of 3 (1 of 3)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                 Filed: May 01, 2019




 Ms. Molly Blythe
 Ms. Mary Chartier-Mittendorf
 Ms. Lisa L. Dwyer
 Mr. Brian M. Legghio
 Ms. Patricia A. Maceroni
 Mr. Matthew Ryan Newburg
 Ms. Anjali Prasad
 Ms. Sonja Ralston
 Mr. Michael E. Rosman
 Mr. Jerome Sabbota
 Ms. Shannon M. Smith


                      Re: Case No. 19-1015, USA v. Jumana Nagarwala, et al
                          Originating Case No. : 2:17-cr-20274

 Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Ryan E. Orme
                                                 Case Manager
                                                 Direct Dial No. 513-564-7079

 cc: Ms. Megan Barbero
     Mr. Joshua A. Geltzer
     Mr. Neal K. Katyal
     Mr. Douglas Neal Letter
     Ms. Amy L. Marshak
     Ms. Mary McCord
Case 2:17-cr-20274-BAF-DRG
              Case: 19-1015 Document:
                            ECF No. 404
                                      32-1filedFiled:
                                                05/01/19
                                                      05/01/2019
                                                           PageID.3248
                                                                  Page: 2Page 2 of 3 (2 of 3)



     Mr. Daniel Bruce Rice
     Mr. Todd Barry Tatelman
     Mr. David J. Weaver

 Enclosure
Case 2:17-cr-20274-BAF-DRG
              Case: 19-1015 Document:
                            ECF No. 404
                                      32-2filedFiled:
                                                05/01/19
                                                      05/01/2019
                                                           PageID.3249
                                                                  Page: 1Page 3 of 3 (3 of 3)



                                           No. 19-1015                              FILED
                                                                                May 01, 2019
                            UNITED STATES COURT OF APPEALS                 DEBORAH S. HUNT, Clerk
                                 FOR THE SIXTH CIRCUIT


  UNITED STATES OF AMERICA,                         )
                                                    )
         Plaintiff-Appellant,                       )
                                                    )
  UNITED STATES HOUSE OF                            )
  REPRESENTATIVES,                                  )
                                                    )
         Proposed Intervenor,                       )
                                                    )
  v.                                                )           ORDER
                                                    )
  JUMANA NAGARWALA; FAKHRUDDIN                      )
  ATTAR; FARIDA ATTAR; TAHERA                       )
  SHAFIQ; FATEMA DAHODWALA;                         )
  HASEENA HALFAL; ZAINAB                            )
  HARIYANAWALA; FARIDA ARIF,                        )
                                                    )
         Defendants-Appellees.                      )



        The United States moves for a 30-day extension of the briefing schedule in light of the

 Solicitor General’s decision not to appeal. The United States House of Representatives moves for

 leave to intervene.

        In view of the pending motion to intervene, the briefing schedule is cancelled. Briefing

 will be held in abeyance pending resolution of the motion to intervene.


                                              ENTERED PURSUANT TO RULE 45(a)
                                              RULES OF THE SIXTH CIRCUIT



                                              __________________________________
                                              Deborah S. Hunt, Clerk
